—Judgment, Supreme Court, New York County (Daniel FitzGerald, J.), rendered November 22, 1993, convicting defendant, after a jury trial, of two counts of murder in the second degree and one count each of robbery in the first and second degrees and criminal possession of a weapon in the second and third degrees, and sentencing him to concurrent terms of 18 years to life, 18 years to life, 7 to 21 years, 4 to 12 years, 4 to 12 years, and 21/3 to 7 years, respectively, unanimously affirmed.
Defendant’s mother was properly excluded from the otherwise fully open courtroom during the People’s case. This discretionary determination, made on the basis of defendant’s mother’s status as a prospective witness (see, People v Santana, 180 AD2d 537, lv denied 79 NY2d 1007; People v Smith, 111 AD2d 883), did not implicate defendant’s right to a public trial. Concur—Ellerin, J. P., Wallach, Kupferman, Nardelli and Tom, JJ.